Nichols, Chief Justice.
The appellant was tried in Fulton County Superior Court before a jury and found guilty of two counts of armed robbery, one count of carrying a concealed weapon, and one count of carrying a pistol without a license. Appellant was sentenced to a total of 42 years.
The appellant asserts that the trial court erred in denying his motion for a new trial on the grounds that the verdict is contrary to the evidence and without evidence to supportit,thatthe verdict is decidedly andstronglyagainst the weight of the evidence, and that the verdict is contrary to law and principles of justice and equity.
Submitted April 8, 1977
Decided May 25, 1977.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, Staff Assistant Attorney General, for appellee.
After reviewing the transcript, we find the appellant’s contention to be without merit. There is ample evidence to support the jury’s verdict. The testimony of the eyewitnesses to the armed robbery, the testimony of the arresting officer and the testimony of the official of the probate court as to the defendant’s not having a pistol license supply more than enough evidence for the jury’s verdict. See Todd v. State, 235 Ga. 679 (221 SE2d 800) (1975). The evidence is sufficient "to satisfy the mind and conscience beyond a reasonable doubt.” John v. State, 33 Ga. 257 (1862).
Accordingly, the judgment is affirmed.

Judgment affirmed.


All the Justices concur.